Citation Nr: 0513015	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection by aggravation for 
bilateral pes planus with eversion and hammertoes.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
veteran submitted additional medical evidence and waived 
initial consideration of the evidence by the RO.  Because a 
transcript of the March 2004 hearing could not be made, the 
veteran was afforded the opportunity for another hearing, 
which was held in November 2004 before the undersigned Acting 
Veterans Law Judge.  A transcript of the November 2004 
hearing is in the record.


FINDINGS OF FACT

1.  Bilateral second-degree pes planus with slight eversion 
of both feet and hammertoes was noted on entrance 
examination. 

2.  Bilateral second-degree pes planus with slight eversion 
of both feet and hammertoes underwent no increase in severity 
during service. 


CONCLUSION OF LAW

Bilateral pes planus with eversion and hammertoes was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107(b)(West 2002); 38 C.F.R. § 3.306(b) (2004). 




VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

The RO provided pre-adjudication, VCAA notice, in a letter, 
dated in November 2001.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease that was 
made worse by service, evidence of current disability, and 
evidence of a relationship between the current disability and 
the injury or disease that was made worse by service.  The 
veteran was informed that VA would obtain service records, VA 
records and records from other Federal agencies, and that VA 
with his authorization would obtain private medical records 
or she could submit the records.  He was given 30 days to 
respond.  In the statement of the case, dated in December 
2002, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant provide any evidence in his possession that 
pertained to a claim. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claims and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional evidence, and he did submit additional argument 
and evidence and he addressed the issue at a hearing before 
the Board.  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the claim and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION 
Factual Background

The service medical records disclose that on entrance 
examination in February 1953 the veteran's feet were 
evaluated as abnormal and the examiner described the 
abnormality as bilateral second-degree pes with slight 
eversion of both feet and hammertoes.  The remainder of the 
service medical records contain no complaint or finding of 
symptomatic flat feet.  On separation examination in February 
1956, the feet were again evaluated as abnormal and the 
examiner also described the abnormality as bilateral second-
degree pes planus with slight eversion of both feet and 
hammertoes. 

After service, private medical records document degenerative 
changes by X-ray in the tarsal region of the right foot with 
hallux valgus (March 1990), and symptomatic hallux valgus 
bunion of the right foot (November 1999). 

VA records document occasional hallux valgus discomfort with 
hyperkeratotic tissue (January 2000), painful feet (May 
2001), and bilateral hallux valgus deformity (August 2001). 

In May 2003, the veteran testified that during service he was 
a truck driver and he did not have to be on his feet much and 
except for a turned ankle he had no problems with his feet 
during service.  After service, he stated that in 1956 a 
physician told him that he was too young to have arthritis in 
his feet, but no X-rays were taken and the doctor is deceased 
and the records are not available.  

In a March 2004, the veteran was evaluated for a painful 
right foot by T.D., DPM. The diagnosis was neuritis due to 
degenerative joint disease of the right foot.  

In November 2004, the veteran testified that during service 
he did not see a corpsman or a doctor about his feet.    



Principles of Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.   

Veterans who served during a period of war will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects noted at entrance 
into service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(a).  Service connection is 
for consideration where a pre-service disability was 
aggravated by service.  38 U.S.C.A. § 1153. 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b). 

Analysis 

Since bilateral second-degree pes planus with eversion and 
hammertoes was noted on entrance examination, the presumption 
of soundness as to this disability does not apply.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(a).  When as here the 
pre-existing disability is noted upon entry into service, the 
veteran can claim service connection by aggravation.  
38 U.S.C.A. § 1153.  

Aggravation of a disability in service is based upon 
worsening of the preservice condition to the extent the 
veteran's average warning capacity has been diminished. A 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

As for aggravation of bilateral pes planus, there was no 
increase in severity, that is, no permanent worsening of the 
condition, during service because there was no complaint, 
finding, history, or treatment of the pes planus during 
service.  And bilateral pes planus remained unchanged 
throughout service and on separation examination the feet 
were the same as they were upon enlistment.  After service, 
foot problems were first documented in 1990, more than 30 
years after service.  For these reasons, aggravation may not 
be conceded, and the presumption of aggravation does not 
apply, because the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 
1098, 1096 (Fed. Cir. 2004). 


ORDER

Service connection by aggravation for bilateral pes planus 
with eversion and hammertoes is denied.  



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


